Case 3:19-cv-01343-RJD Document 26 Filed 10/05/20 Page 1 of 2 Page ID #1464




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JANETTA MARIE HAMMOND,                                )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )   Civil No. 19-cv-1343-RJD
                                                      )
COMMISSIONER of SOCIAL SECURITY,                      )
                                                      )
                       Defendant.                     )

                               ORDER for ATTORNEY’S FEES

DALY, Magistrate Judge:

       Before the Court is the parties’ Joint Motion to Award Attorney Fees and Expenses. (Doc.

25).

       The parties agree that Plaintiff is entitled to an award of attorney’s fees and expenses in the

amount of $6,240.15.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. Per the parties’

agreement, this award shall fully and completely satisfy any and all claims for fees and expenses

that may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412. The motion does not address costs, and Plaintiff may file a separate bill of costs.

       The parties’ Joint Motion (Doc. 25) is GRANTED. The Court awards Plaintiff the sum of

$6,240.15 (six thousand, two hundred forty dollars and fifteen cents) for attorney’s fees and

expenses pursuant to the Equal Access to Justice Act. These funds shall be payable to Plaintiff, per

Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir.


                                                  1
Case 3:19-cv-01343-RJD Document 26 Filed 10/05/20 Page 2 of 2 Page ID #1465




2018). However, in accordance with the parties’ agreement, any part of the award that is not

subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be made payable to

Plaintiff’s attorney pursuant to the EAJA assignment previously executed by Plaintiff and counsel.

       IT IS SO ORDERED.

       DATE: October 5, 2020.



                                              s/ Reona J. Daly
                                              REONA J. DALY
                                              U.S. MAGISTRATE JUDGE




                                                 2
